DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Watson and Mr. Sunil Colaco on 04/21/2021.

The application has been amended as follows: 
1.	(Currently Amended) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
	creating a trivial snapshot version of an enterprise storage array device based on a group of snapshot creation parameters, wherein the trivial snapshot version is created from a group of devices associated with the enterprise storage array having been designated as having a defined low service level objective and a defined medium service level objective;
	based on determining that the trivial snapshot version has been accessed within a defined expiration threshold value, and further based on determining that a refresh operation has been applied to the trivial snapshot version, marking the trivial snapshot version for deletion;
associating a duration property with the trivial snapshot version, wherein the duration property is indicative of a lifespan time value for an existence the trivial snapshot version after the marking of the trivial snapshot version; and
	in response to determining that the lifespan time value has expired 

2.	(Original) The system of claim 1, wherein the group of snapshot creation parameters comprises the defined expiration threshold value.

3.	(Original) The system of claim 1, wherein the group of snapshot creation parameters comprises a state attribute.

4.	(Original) The system of claim 3, wherein the state attribute is data representing an un-used state associated with the trivial snapshot version.  

5.	(Original) The system of claim 3, wherein the state attribute is data representative of a marked for deletion state associated with the trivial snapshot version as a result of the marking.

6.	(Original) The system of claim 1, wherein the operations further comprise determining that a link operation has been applied to the trivial snapshot version.

7.	(Original) The system of claim 6, wherein the operations further comprise determining that the link operation has completed.

8.	(Original) The system of claim 7, wherein the operations further comprise in response to completion of the link operation, performing the marking the trivial snapshot version for the deletion.

9.	(Currently Amended) A method, comprising:
determining, by a device comprising a processor, that a trivial snapshot instance representing a sub-grouping of storage devices, of a grouping of storage devices, included in an enterprise storage array device has not been accessed within a defined duration of time value, wherein the sub-grouping of storage devices is determined based on a first storage device of the sub-grouping being associated with a specified low service level objective and a second storage device of the sub-grouping being associated with a specified medium service level objective;
marking, by the device, the trivial snapshot instance for deletion from the enterprise storage array device based on an expiration of the defined duration of time value and a determination that the trivial snapshot instance has been subject to an application of a refresh operation;
associating, by the device, a duration property with the trivial snapshot instance, wherein the duration property indicates a lifespan time value for an existence of the trivial snapshot instance after the marking of the trivial snapshot instance; and
responsive to the lifespan time value expiring 

10.	(Original) The method of claim 9, further comprising associating, by the device, the trivial snapshot instance with an attribute representing the defined duration of time value.

11.	(Original) The method of claim 9, further comprising associating, by the device, the trivial snapshot instance with a state attribute representing a state value.

12.	(Original) The method of claim 11, wherein the state value represents an un-used state of the trivial snapshot instance.

13.	(Original) The method of claim 11, wherein the state value represents a marked for deletion state of the trivial snapshot instance.

14.	(Original) The method of claim 9, further comprising determining, by the device, that a restore operation has been applied to the trivial snapshot instance.

15.	(Original) The method of claim 14, further comprising determining, by the device, that the restore operation applied to the trivial snapshot instance has completed.

16.	(Original) The method of claim 15, further comprising, in response to determining that the restore operation as applied to the trivial snapshot instance has completed, marking, by the device, the trivial snapshot instance for the deletion.

17.	(Currently Amended) A non-transitory machine-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
determining that a trivial snapshot instance representing a group of data included in an enterprise storage array device has not been accessed within a defined duration of time value, wherein the trivial snapshot instance comprises a first group of storage devices and a second group of storage devices, wherein the first group of storage devices is associated with a first service level objective and the second group of storage devices is associated with a second service level objective, and wherein the first service level objective and the second service level objective are hierarchically subordinate to a third service level objective associated with a collection of production storage devices;
marking the trivial snapshot instance for deletion from the enterprise storage array device based on an expiration of the defined duration of time value and in response to an initiation of a refresh operation being initiated against the trivial snapshot instance;
associating a duration property with the trivial snapshot instance, wherein the duration property represents a lifespan time value for an existence of the trivial snapshot instance after the marking of the trivial snapshot instance; and
in response to determining that the lifespan time value has expired, deleting the trivial snapshot instance from the enterprise storage array device.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise determining that the refresh operation has been applied to the trivial snapshot instance prior to the expiration of the defined duration of time value.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise determining that the refresh operation applied to the trivial snapshot instance has completed prior to the expiration of the defined duration of time value.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise determining that a unlink operation has been performed on the trivial snapshot instance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim1 recites a system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
creating a trivial snapshot version of an enterprise storage array device based on a group of snapshot creation parameters, wherein the trivial snapshot version is created from a group of devices associated with the enterprise storage array having been designated as having a defined low service level objective and a defined medium service level objective;
based on determining that the trivial snapshot version has been accessed within a defined expiration threshold value, and further based on determining that a refresh operation has been applied to the trivial snapshot version, marking the trivial snapshot version for deletion;
associating a duration property with the trivial snapshot version, wherein the duration property is indicative of a lifespan time value for an existence the trivial snapshot version after the marking of the trivial snapshot version; and
	in response to determining that the lifespan time value has expired, deleting the trivial snapshot version from the enterprise storage array device. 

When considering claim 1 as a whole, the prior art of record does not teach the limitations: creating a trivial snapshot version of an enterprise storage array device based on a group of snapshot creation parameters, wherein the trivial snapshot version is created from a group of devices associated with the enterprise storage array having been designated as having a defined low service level objective and a defined medium service level objective; based on determining that the trivial snapshot version has been accessed within a defined expiration threshold value, and further based on determining that a refresh operation has been applied to the trivial snapshot version, marking the trivial snapshot version for deletion; associating a duration property with the trivial snapshot version, wherein the duration property is indicative of a lifespan time value for an existence the trivial snapshot version after the marking of the trivial snapshot version; and in response to determining that the lifespan time value has expired, deleting the trivial snapshot version from the enterprise storage array device.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 9 and 17, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136